Citation Nr: 0411305	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  02-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a disability of the 
nose.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an effective date earlier than December 2, 
1993, for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1951 to December 
1953.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2000 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The appellant failed to appear at a hearing in Washington, D.C., 
before a Veterans Law Judge on March 11, 2004.

The issue of entitlement to an effective date earlier than 
December 2, 1993, for the grant of service connection for 
bilateral hearing loss will be addressed in the Remand portion of 
this document.


FINDINGS OF FACT

1.  VA has notified the appellant of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate his claims and has indicated 
which portion of that information and evidence, if any, is to be 
provided by him and which portion, if any, VA would attempt to 
obtain on his behalf.

2.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the agency of 
original jurisdiction.

3.  The appellant has been treated for various back disabilities 
including arthritis of the sacroiliac joints and lumbosacral 
strain.

4.  At an August 2003 VA examination, the appellant was diagnosed 
with deviation of the nasal septum with some impaired breathing of 
the left nostril.

5.  At an August 2003 VA examination, the appellant was diagnosed 
with atypical and frequent headaches.

6.  There is no medical evidence relating any current back 
disability to any event or injury in service or the one-year 
presumptive period thereafter.

7.  There is no medical evidence relating the appellant's current 
disability of the nose to any event or injury in service.

8.  There is no medical evidence relating the appellant's current 
headache disability to any event or injury in service.


CONCLUSIONS OF LAW

1.  The appellant does not have a current back disability that was 
incurred in service or within any applicable presumptive period.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  The appellant does not have a current disability of the nose 
that was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  The appellant does not have a current headache disability that 
was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show that on July 18, 
1953, the appellant was treated for injuries to his head.  The 
appellant was unable to recall how he had been injured on the 
previous night.  He had several sensitive spots and bleeding from 
his right ear.  His lack of balance was suggestive of central 
nervous system involvement or a severe concussion.  On 
examination, there was a laceration of his right external auditory 
canal, a contusion on his left upper eyelid, an abrasion on his 
forehead, and a contusion of his occiput.  On July 28, 1953, the 
appellant was referred to the eyes, ears, nose, and throat clinic 
of a Naval hospital to further evaluate an occipital contusion and 
a contusion of the left eyelid because of concern about blurring 
of vision from his left eye.  On examination there was no evidence 
of an eye disorder.  At the appellant's December 1953 separation 
examination, the evaluation of his head, face, neck, and scalp; 
nose; sinuses; spine; and neurologic system were all evaluated as 
normal.

At a February 1974 VA examination, the appellant reported having 
been in car accidents in 1955 and 1960.  He had been run over by 
an automobile in 1970.  On examination, the appellant's head, 
face, and neck and nose, sinuses, mouth, and throat were evaluated 
as normal.

At a January 1975 VA examination, the appellant complained of dull 
pain in the back of his head behind the left ear from a fall taken 
while the appellant was wearing a hip cast.  His head, face, and 
neck were evaluated as normal.  Examination of his nose, sinuses, 
and throat showed only poor dental hygiene.

At an August 1986 VA examination, the appellant's nose, sinuses, 
and throat were noted to be normal.  He was normocephalic.  He 
denied back pain.  His spine was within normal limits.

From May 1987 to August 1987, the appellant was treated by C. D., 
M.D. (Dr. D.), for injuries to his left knee, lower back, and 
right lateral chest.  On May 21, 1987, the appellant fell on wet 
concrete while operating a heavy scrubbing machine.  X-ray 
examination of the lumbar spine revealed no abnormalities.  There 
was some tenderness in the musculature of the lumbar region.  He 
had some limitation of motion, and there was some muscle spasm, 
which was not severe.

In a June 1988 statement, B. A., D.C. (Dr. A.), noted that she had 
treated the appellant on September 28, 1987, for injuries 
sustained in an automobile accident on September 17, 1987.  He had 
complained of low back pain, which had started immediately 
following the accident and had gradually worsened.  He refused x-
ray examination, but orthopedic and neurological examination 
supported a diagnosis of lumbosacral sprain/strain.  He was 
examined again in November 1987 and showed complete relief of his 
low back symptom.

In a December 1998 statement, the appellant wrote that he had had 
throbbing headaches for approximately 45 years since being injured 
in service.

In June 1999, the appellant was examined by T. T., M.D. (Dr. T.), 
for complaints of back spasms, which had begun 24 hours 
previously.  The appellant's paravertebral muscles were tender.  
In December 1999 Dr. T. treated the appellant for lumbosacral 
pain.  The lumbosacral joints were tender.  Dr. T. diagnosed 
lumbosacral strain "possible disc."  In October 2000 Dr. T. 
treated the appellant for chronic tailbone pain, which had lasted 
for approximately two months.  X-ray examination in September 2000 
had shown mild degenerative changes about the sacroiliac joints.  
On examination, the appellant's coccyx and sacrum were tender.  
Dr. T. diagnosed arthritis.

In December 2000 the appellant was examined by C. I., M.D. (Dr. 
I.), for a consultation regarding an abdominal aortic aneurysm.  
The appellant complained of sinus trouble.  He had difficulty 
breathing through his nose.  He had no headaches.

In a July 2001 statement, the appellant reported having injured 
his eyes, nose, and back in a fall in the engine room in his ship.  
He was treated in sickbay for five days.  He was blind and had a 
broken nose and muscle spasms.  He had bad vision and pain in his 
nose and back.  While on leave, his nose was examined, and he was 
advised that he should have surgery.  He was discharged from 
service shortly thereafter.

On August 22, 2001, the appellant was examined by Dr. T. for a 
prostate check.  Dr. T. noted that on August 1, 2001, the 
appellant was in a motor vehicle accident in which he had been hit 
by a mobile home.  His lung had collapsed, and he had been 
hospitalized for five days.

At an August 2003 VA eyes examination, the examiner noted that the 
appellant had a history of a head injury when he was possibly 
assaulted in 1953 while on active duty.  He was noted to have an 
occipital contusion and contusion of the left eye.  Additional 
history was significant for an accident in approximately 1969 at 
which time the appellant was struck by an automobile.  He reported 
sustaining another head injury at that time, but he was unable to 
recall further details.

At an August 2003 VA miscellaneous neurological disorders 
examination and a VA nose, sinus, larynx, and pharynx examination, 
the appellant claimed that his nose had been broken secondary to a 
fall aboard ship in 1953 and that he now had difficulty breathing 
and headaches.  The examiner noted that the appellant's service 
medical records showed a contusion in the occipital area and a 
contusion of his left eyelid in July 1953.  The appellant had had 
a number of accidents since service.  The appellant complained of 
occasional bitemporal headaches.  There were no premonitory 
symptoms, and there were no associated symptoms.  He treated the 
headaches with aspirin.  The headaches lasted for a few hours.  
Examination of the appellant's nose revealed a slight deviation of 
the septum to the left side with some impairment in breathing 
through the left nostril.  Neurological examination was entirely 
normal except for some decrease in vibratory and pinprick 
sensation in the distal feet of unknown etiology but not 
suggestive of any residuals of a head injury.  The examiner 
reviewed extensively the appellant's claims folder.  There was no 
evidence of a fall aboard ship resulting in a head injury or 
broken nose.  The record did document that the appellant had had 
numerous other accidents including automobile accidents and falls 
after his release from service.  The examiner added that if the 
appellant had fractured his nose then it would be impossible to 
say whether that had happened during the appellant's military 
service.  Records of treatment of the appellant since his release 
from service approximately 50 years previously failed to document 
headache as a significant complaint.  The examiner diagnosed 
deviation of the nasal septum with some impaired breathing of the 
left nostril of unknown etiology and claimed by the result of a 
fractured nose.  The examiner also diagnosed atypical and frequent 
headaches of unknown etiology.  The examiner saw no relationship 
between the appellant's headaches and the alleged injury more than 
50 years previously.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ____ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (VA regulations 
implementing the VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45,620, 45,630 (2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA 
has a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all claims 
filed on or after the date of enactment of the VCAA, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  66 Fed. Reg. 45,620, 45,629 (2001); see VCAA, 38 
U.S.C.A. § 5100 et seq. (West 2002); see also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing the 
VCAA are more favorable to claimants than the law in effect prior 
to their enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, a substantially 
complete application was received on January 29, 2000.  
Thereafter, in a rating decision dated in August 2000 the 
appellant's claims were denied.  Only after that rating action was 
promulgated did the AOJ, on January 25, 2001, provide notice to 
the appellant regarding what information and evidence is needed to 
substantiate his claims, as well as what information and evidence 
must be submitted by the appellant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-22.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on January 25, 2001, was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the most recent transfer 
and certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Statement of the Case 
(SOC) was provided to the appellant in December 2001.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the appellant.

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  17 Vet. App. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  The January 25, 2001 letter complied with 
these requirements.  Although the January 25, 2001 VCAA notice 
letter does not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  Further, 
in statements dated in November 2002 and August 2003, the 
appellant stated that he had no additional evidence to submit.

Additionally, the Board notes that the January 25, 2001 letter to 
the appellant properly notified him of his statutory rights.  That 
is, even though the letter requested a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in compliance 
with 38 U.S.C.A. § 5103(b).  Moreover, a recently enacted 
amendment to the VCAA clarified that the one-year period within 
which evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 
5102, 5103).

As for VA's duty to assist a veteran, the RO has obtained the 
appellant's service medical records and has obtained records of VA 
treatment and treatment by private physicians identified by the 
appellant.  There is no indication that relevant (i.e., pertaining 
to treatment for the claimed disabilities) records exist that have 
not been obtained.  As noted previously, in statements dated in 
November 2002 and August 2003, the appellant stated that he had no 
additional evidence to submit.  As for VA's duty to obtain a 
medical examination, the appellant was provided a VA miscellaneous 
neurological disorders examination and a VA ear, nose, larynx, and 
pharynx examination in August 2003 to evaluate the appellant's 
headaches and disability of the nose.

With regard to the appellant claim of entitlement to service 
connection for a back disability, the duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  An 
examination or opinion is necessary if the evidence of record:  
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or disease 
in service; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service or with another service-connected disability, 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2003).  In this case, VA obtained no medical opinion 
in connection with this service connection claim.  However, an 
examination or medical opinion is not needed because there is no 
competent evidence that the appellant has a claimed back 
disability that may be associated with an established event, 
injury, or disease in service.

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in this 
case.  Further development and further expending of VA's resources 
is not warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claims or 
his substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the appellant 
would substantiate the claims.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  When a disease is first 
diagnosed after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).  Service connection for certain listed presumptive 
disorders, including arthritis, may be presumed if it became 
manifest to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the in-
service disease or injury."  See Pond v. West, 12 Vet. App. 341, 
346 (1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or within 
the presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period; and (2) 
present disability from it.  Savage, 10 Vet. App. at 495.  Either 
evidence contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  


1.  Back disability

The appellant has claimed that he sustained an injury to his back 
at the same time in service when he injured his eyes in 1953.  He 
has been treated by Dr. D., Dr. A., and Dr. T. for various 
complaints related to his back, and in October 2000 Dr. T. 
diagnosed arthritis of the sacroiliac joints.  To that extent the 
appellant has demonstrated a current back disability.  However, 
there is no basis for finding that any back disability is related 
to the appellant's military service.  The appellant separated from 
service in December 1953.  Prior to May 1987, the appellant had 
not been treated for any back disability or symptoms of a back 
disability.  His spine was evaluated as normal in December 1953 
and in August 1986.  In May 1987, the appellant's complaints of 
back pain were related to an episode on May 21, 1987.  The 
appellant's symptoms demonstrated in September 1987 were 
attributed to an automobile accident on September 17, 1987.  
Although the appellant has related his back disability to his 
injuries in service in July 1953, as a layperson, the appellant is 
not competent to provide a medical diagnosis or a medical nexus.  
Medical diagnosis and causation involve questions that are beyond 
the range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the appellant is not shown to be a medical professional, 
he is not competent to make a determination that his back 
disability was incurred in service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Because there is no competent evidence relating the 
appellant's back disability to his military service, his claim for 
service connection must fail.  The preponderance of the evidence 
shows that the appellant's does not have a current back disability 
that was incurred during service of within the one-year 
presumptive period thereafter for arthritis.


2.  Disability of the nose

The appellant was diagnosed in August 2003 with deviation of the 
nasal septum with some impaired breathing of the left nostril.  
Although the appellant has a current disability of the nose, the 
preponderance of the medical evidence is against the appellant's 
contention that his disability of the nose is related to service.  
At the August 2003 VA nose, sinus, larynx, and pharynx 
examination, the examiner stated that because the appellant had 
been involved in numerous accidents and falls since his military 
service had ended it was impossible to say whether that disability 
of the nose had resulted during the appellant's military service.  
The appellant's service medical records show no evidence of a 
broken nose.  The appellant's nose and sinuses were evaluated as 
normal in December 1953.  After service, the appellant's nose and 
sinuses were noted to be normal in 1974 and 1986.  The first 
medical evidence of symptoms of a disability of the nose was in 
December 2000 when the appellant was treated by Dr. I.  There is 
no medical evidence relating any disability of the nose to any 
event or injury in service.  

Although the appellant has related his breathing difficulties to a 
fall aboard ship in 1953, as a layperson, he is not competent to 
provide a medical diagnosis or a medical nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See Hayes v. Brown, 9 
Vet. App. 67, 72 (1996) (holding that, although a lay person can 
certainly provide an account of symptoms he experiences, a lay 
person is not competent to provide a medical diagnosis).  The 
appellant also asserts that a physician advised him in 1953 that 
he needed to undergo surgery on his nose following his injuries in 
July 1953; however, although the original statement was made by a 
doctor, the present statement is the appellant's assertion and, as 
such, is insufficient to constitute medical evidence.  Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) ("[T]he connection between 
what a physician said and a layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities is simply too attenuated and inherently unreliable 
to constitute 'medical' evidence.").  Because there is no 
competent evidence relating the appellant's disability of the nose 
to his military service, the appellant's claim for service 
connection must fail.  Accordingly, because the preponderance of 
the evidence is against the appellant's claim of entitlement to 
service connection for a disability of the nose, the claim must be 
denied.


3.  Headaches

The appellant was diagnosed in August 2003 with atypical 
headaches.  Although the appellant has a current headache 
disability, the preponderance of the medical evidence is against 
the appellant's contention that his headaches are related to his 
military service.  At the August 2003 miscellaneous neurological 
disorders examination, the examiner found no neurological symptoms 
suggestive of any residuals of a head injury.  The examiner stated 
that there was no relationship between the appellant's headaches 
and his alleged injury in service.  The appellant's neurological 
system and his head, face, neck, and scalp were evaluated as 
normal in December 1953.  After service, the appellant's head was 
noted to be normal in 1974 and 1975.  In 1975 the appellant 
complained of head pain but related its onset to a recent fall 
while wearing a hip cast.  In 1985 he was noted to be 
normocephalic.  In December 2000 he denied headaches.  The first 
medical evidence of a headache disability was in August 2003.  At 
that time, the appellant also reported sustaining a head injury in 
approximately 1969 when he was struck by an automobile.  There is 
no medical evidence relating any headache disability to any event 
or injury in service.  

Although the appellant has related his headaches to a fall aboard 
ship in 1953, as a layperson, he is not competent to provide a 
medical diagnosis or a medical nexus.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See Hayes v. Brown, 9 Vet. App. 67, 72 (1996) 
(holding that, although a lay person can certainly provide an 
account of symptoms he experiences, a lay person is not competent 
to provide a medical diagnosis).  Although the appellant is 
competent to report symptoms of an injury or illness that are 
readily observable, see Layno v. Brown, 6 Vet. App.465, 469 
(1994), that is not what he seeks to do in this case.  Rather, he 
is asserting that he suffered neurologic injuries in service, 
which is a medical diagnosis and which requires competent medical 
evidence to establish during service.  See Explanatory Statement 
on H.R. 4864, As Amended, 146 CONG. REC. H9912, H9915 (Oct. 17, 
2000) (Lay evidence is competent to describe symptoms such as pain 
in the knee, but a lay person is not competent, due to lack of 
medical expertise or training to provide a medical diagnosis such 
as the pain in the knee is due to a torn ligament.).  The 
appellant's assertion that he has suffered from a headache 
disability since a fall during service is not supported by 
objective medical evidence and is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Because there is no competent 
evidence relating the appellant's headache disability to his 
military service, the appellant's claim for service connection 
must fail.  Accordingly, because the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for headaches, the claim must be denied.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a disability of the nose is 
denied.

Entitlement to service connection for headaches is denied.


REMAND

In an August 1999 rating decision, the RO granted the appellant's 
claim of entitlement to service connection for bilateral hearing 
loss effective from December 2, 1993.  In September 2000 the RO 
received the appellant's claim of entitlement to an effective date 
earlier than December  2, 1993, for the grant of service 
connection for bilateral hearing loss.  In a September 2002 
decision, the RO denied the appellant's claim.  In November 2002 
the appellant filed a notice of disagreement with the September 
2002 decision.  Because no Statement of the Case (SOC) has been 
provided on this issue, the appellant has not had an opportunity 
to perfect an appeal.  In a case in which a claimant has expressed 
timely disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement of 
the case.  The Board must remand this issue to the RO for that 
purpose.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that where a notice of disagreement is received by VA, 
the appellate process has commenced and the appellant is entitled 
to a Statement of the Case on the issue).

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
(VA will notify the appellant if further action is required on his 
part.):

The appellant and his representative should be furnished an SOC 
and given the opportunity to respond thereto.  The SOC should 
address the appellant's claim of entitlement to an effective date 
earlier than December 2, 1993, for the grant of service connection 
for bilateral hearing loss.  The statement of the case should set 
forth all pertinent laws and regulations, and should include a 
discussion of the application of those laws and regulations to the 
evidence.

If the claim remains denied, the appellant and his representative 
must be notified of the time limit within which an adequate 
substantive appeal must be filed and of the requirements for an 
adequate substantive appeal in order to perfect an appeal of the 
issue.  If, and only if, a timely and adequate substantive appeal 
is received, the claim should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



